 



Exhibit 10.36
GENERAL SECURITY AGREEMENT
In consideration of loans, credit or other financial accommodations extended or
continued from time to time to, or on the guaranty, endorsement or other
assurance of, the undersigned (“Obligor”) by RZB Finance LLC (together with its
successors and assigns, “RZB”), Obligor hereby agrees as follows:
1. Security Interest.

  a.  
To secure the full and punctual payment and performance of all of the
Obligations (as hereinafter defined), Obligor hereby grants to RZB a continuing
security interest in, and assigns and pledges to RZB, the Collateral (as
hereinafter defined).
    b.  
“Obligations” shall mean and include all indebtedness, liabilities, obligations,
covenants and duties of Obligor to RZB or any Affiliate of RZB (including those
which RZB or such Affiliate may have acquired from others) of every kind, nature
and description, direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, arising by operation of law
or otherwise, now existing or hereafter arising, and whether or not evidenced by
any note or other instrument or agreement and whether or not for the payment of
money, including, but not limited to, indebtedness, obligations and liabilities
to RZB or such Affiliate of Obligor as a member of any partnership, syndicate,
association or other group.
    c.  
Affiliate and certain other terms used herein are defined in Section 15 hereof.

d. As used herein, the term “Collateral” means the property described opposite
the box(es) checked below together with the property described in Section 1(f)
below:
þ A. All Personal Property. All of the personal property and fixtures of the
Obligor wherever located and whether now owned or in existence or hereafter
acquired or created, of every kind and description, tangible or intangible,
including without limitation all inventory (including, without limitation,
inventory as defined in Section 1(d)(C) hereof), goods and accessions thereto,
equipment and accessions thereto, farm products, documents, chattel paper
(whether tangible or electronic), accounts (including, without limitation,
accounts as defined in Section 1(d)(D) hereof), contract rights, securities and
other investment property, general intangibles, tax refund claims, patents,
trademarks, intellectual property, payment intangibles, supporting obligations,
instruments, promissory notes, letters of credit and proceeds thereof, advices
of credit, letter-of-credit rights (whether or not the letter of credit is
evidenced by a writing), commercial tort claims, credits, deposits, cash,
deposit accounts (general or special), and certificates of deposit, and all
products and proceeds of all of the foregoing. Each of such terms which is
defined in the New York Uniform Commercial Code as in effect from time to time
shall have the meaning ascribed thereto therein when used in this Agreement.
o B. Equipment. Equipment (of any nature and description), now owned or
hereafter acquired and wherever located, employed in the operation of the
Obligor’s business, and all proceeds thereof and products of such equipment in
any form whatsoever. As used herein, the term “equipment” shall also mean and
include all spare parts therefor, all present and future additions, attachments
and accessions thereto, all substitutions therefor and replacements thereof.
Nothing herein shall be construed as giving a right to the Obligor to sell any
equipment which is the subject of this Agreement.
o C. Inventory. All of the inventory of the Obligor, of every type or
description, now owned or hereafter acquired and wherever located, whether raw,
in process or finished, all goods usable in processing the same and all
documents, documents of title and receipts covering any inventory (hereinafter,
referred to as “inventory”), and all proceeds thereof and products of such
inventory in any form whatsoever, including but not limited to accounts and
chattel paper (whether tangible or electronic) and cash proceeds.

 

- 1 -



--------------------------------------------------------------------------------



 



o D. Accounts and Chattel Paper. All of the Obligor’s present and future
accounts (including, without limitation, health-care-insurance receivables),
contract rights, letters of credit, letter-of-credit rights, general
intangibles, tax refund claims, payment intangibles, software, supporting
obligations, instruments, promissory notes, and chattel paper (whether tangible
or electronic) and all other rights to the payment of money, whether or not
arising out of the sale (or lease) of goods or services (herein referred to in
the plural as “accounts” and in the singular as “account”), all proceeds thereof
and all liens, securities, guarantees, remedies, and privileges pertaining
thereto, together with all rights and liens of the Obligor in and to such goods,
including returned or repossessed goods, and all rights and property of any kind
forming the subject matter of any of the accounts, including the right of
stoppage in transit.
o E. Other.
See Schedule A annexed hereto and made a part hereof.
If no box is checked, Clause A (All Personal Property) shall be deemed
applicable for all purposes of this Agreement. If the Clause A box is checked,
checking also the Clause B and/or Clause C and/or Clause D and/or Clause E
box(es) is not intended, and shall not be construed, to limit the generality or
legal effect of the description contained in Clause A.
e. (i) If the Obligor shall at any time acquire a commercial tort claim, as
defined in Article 9 of the Uniform Commercial Code as in effect in the State of
New York (“NY UCC Article 9”), which the Obligor reasonably believes based upon
then-current information is likely to result in a judgment in favor of the
Obligor in excess of $25,000, the Obligor shall promptly notify RZB in a writing
signed by the Obligor of the brief details thereof and grant to RZB in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to RZB.
(ii) RZB may at any time and from time to time file financing statements,
continuation statements and amendments thereto that describe the Collateral as
all assets of the Obligor or words of similar effect and which contain any other
information required by NY UCC Article 9 or Article 9 of the Uniform Commercial
Code (“Revised Article 9”) as adopted in any other jurisdiction (including
Part 5 thereof) for the sufficiency or filing office acceptance of any financing
statement, continuation statement or amendment, including whether the Obligor is
an organization, the type of organization and any organization identification
number issued to the Obligor. The Obligor agrees to furnish any such information
to RZB promptly upon request. Any such financing statements, continuation
statements or amendments may be signed by RZB on behalf of the Obligor and may
be filed at any time with or without any signature of the Obligor or RZB in any
jurisdiction whether or not NY UCC Article 9 or Revised Article 9 is then in
effect in that jurisdiction.
(iii) The Obligor shall at any time and from time to time, whether or not NY UCC
Article 9 or Revised Article 9 is in effect in any particular jurisdiction, take
such steps as RZB may request for RZB to (i) obtain an acknowledgment, in form
and substance satisfactory to RZB, of any bailee having possession of any of the
Collateral that the bailee holds such Collateral for RZB, (ii) obtain “control”
of any investment property, deposit accounts, letter-of-credit rights or
electronic chattel paper (as such terms are defined in NY UCC Article 9 with
corresponding provisions in Sections 9-104, 9-105, 9-106 and 9-107, relating to
what constitutes “control” for such items of Collateral), with any agreements
establishing control to be in form and substance satisfactory to RZB, and
(iii) otherwise insure the continued perfection and priority of RZB’s security
interest in any of the Collateral and of the preservation of its rights therein,
whether in anticipation of or following the effectiveness of NY UCC Article 9 in
New York or Revised Article 9 in any other jurisdiction.
f. Any and all deposits or other sums at any time credited by or due from RZB to
the Obligor; and any and all monies, securities and other property of the
Obligor, and the proceeds thereof now or hereafter held or received by or in
transit to RZB from or for the Obligor, whether for safekeeping, custody,
pledge, transmission, collection or otherwise, shall at all times constitute
security for any and all Obligations.

 

- 2 -



--------------------------------------------------------------------------------



 



2. Rank and Perfection of Security Interest.

  a.  
Obligor will not create or permit to exist, nor shall there exist, any security
interest in, lien, attachment, levy or encumbrance upon, or assignment or pledge
as security of, any of the Collateral, except the security interest of and
assignment and pledge to RZB hereunder and Permitted Liens.
    b.  
(i) Obligor will from time to time, at its expense, take all action requested by
RZB, or which may be necessary or desirable, to perfect, continue, evidence,
preserve, protect or validate the security interest of and assignment and pledge
to RZB hereunder to enable RZB to exercise and enforce its rights hereunder,
including, but not limited to, (A) executing and delivering one or more notices,
financing statements, agreements or other writings, and (B) delivering to RZB,
and stamping or otherwise marking, in such manner as RZB may specify, any and
all chattel paper, instruments, letters and advice of credit and documents
constituting part of the Collateral, in each case endorsed or accompanied by
such instruments of assignment as RZB may specify.
     
     (ii) Obligor hereby authorizes RZB, at its option but without any
obligation so to do, to file financing and continuation statements and
amendments to financing statements, naming Obligor as debtor, with respect to
any of the Collateral without the signature of Obligor, and agrees that a
carbon, photographic or other reproduction of this Agreement or of a financing
statement is sufficient as a financing statement. Obligor shall pay the costs of
any recording or filing of any financing or continuation statements, or
amendments thereto, concerning the Collateral.

3. Covenants.

  a.  
Obligor shall at all times: (i) be the sole owner of each and every item of
Collateral, (ii) defend the Collateral against the claims and demands of all
persons and (iii) in the case of tangible property constituting part of the
Collateral, (A) properly maintain and keep in good order and repair such
property and (B) keep such property fully insured with responsible companies
acceptable to RZB against such risks as such Collateral may be subject to, or as
RZB may request, under policies containing loss payable clauses naming RZB as
loss payee as its interests may appear and otherwise in form and substance
satisfactory to RZB, and providing that: (1) all proceeds thereof shall be
payable to RZB, (2) such insurance shall not be affected by any act or neglect
of Obligor or other owner of the property described in such policy, and (3) such
policy and loss payable clause may not be cancelled or amended except upon ten
days’ prior written notice to RZB.
    b.  
Obligor will comply with the requirements of all leases, mortgages and other
instruments relating to premises where any Collateral is located.
    c.  
Obligor will not sell or otherwise dispose of any of the Collateral, except
that, if the same constitute Collateral, until notice terminating such authority
is given by RZB to Obligor, (i) accounts may be collected in the ordinary course
of business as heretofore conducted and (ii) inventory or farm products may be
sold in the ordinary course of business as heretofore conducted.
    d.  
Obligor will give RZB not less than 30 days prior written notice of (i) any
change in (A) its name, identity or corporate structure, (B) the location of its
chief executive office or any other place of business, or (C) the location of
any of the Collateral or its books and records concerning any accounts, (ii) the
location of each new place of business opened by Obligor, and (iii) each new
location of any Collateral. Obligor will give RZB prompt notice of any loss or
depreciation in the value of any of the Collateral. Set forth on Schedule A
annexed hereto are all trade names or trade styles used by Obligor, the location
of Obligor’s chief executive office, all locations of Collateral and all
locations of Obligor’s books and records.
    e.  
At any time and from time to time (i) RZB may and is hereby authorized to
transfer into or register in the name of itself or its nominee any instruments,
investment property or documents constituting a part of the Collateral without
notice to Obligor, (ii) RZB may receive and retain all Distributions (as
hereinafter defined in Section 15), (iii) Obligor will permit representatives of
RZB during normal business hours to inspect its premises and books and records
pertaining to the Collateral and make extracts from and copies of such books and
records, and (iv) upon request, Obligor will enter into warehousing, lockbox or
other custodial arrangements satisfactory to RZB.

 

- 3 -



--------------------------------------------------------------------------------



 



  f.  
If any Collateral is at any time in the possession or control of any
warehouseman, bailee or any of Obligor’s agents or processors, Obligor shall,
and RZB shall also have the right to, notify such warehouseman, bailee, agent or
processor of the security interests created hereby and obtain the agreement of
all such persons that they hold and will hold possession of such Collateral for
the benefit of RZB and deliver the same at the direction of RZB without further
consent of the Obligor.
    g.  
Obligor shall keep full and accurate books and records relating to the
Collateral, and stamp or otherwise mark such books and records in such manner as
RZB may reasonably require in order to reflect the security interest granted
hereby.
    h.  
Obligor will immediately deliver and pledge to RZB or RZB’s agent each
instrument, now owned or hereafter acquired, appropriately endorsed to RZB or
RZB’s agent.
    i.  
Obligor shall use its best efforts to cause to be collected from its account
debtors and other obligors, as and when due, any and all amounts owing under or
on account of each account, each general intangible, each payment intangible,
each supporting obligation, each right to payment of money, each chattel paper
and each instrument (including, without limitation, all of the foregoing items
which are delinquent, such delinquent items to be collected in accordance with
lawful collection procedures) and apply forthwith upon receipt thereof all such
amounts as are so collected to the outstanding balance of such items. Upon RZB’s
request at any time, any such amounts so collected by Obligor shall be promptly
remitted to RZB, in precisely the form received (except for endorsement by
Obligor when required), and until so remitted to RZB, shall be held by Obligor
in trust for RZB, and shall not be commingled with other funds or property of
Obligor, and RZB shall be entitled to apply such amounts to the Obligations in
such manner as RZB in its sole discretion shall determine. Obligor will not
renew or extend the time of payment of, or consent or agree to any reduction of
the amount payable with respect to, any account or other item mentioned above in
this paragraph without the written consent of RZB. The costs and expenses
(including, without limitation, attorneys’ fees) of collection, whether incurred
by Obligor or RZB, shall be borne by Obligor.
    j.  
Upon request by RZB, Obligor will promptly notify (and Obligor hereby authorizes
RZB so to notify) each account debtor or obligor in respect of any account,
general intangible, payment intangible, supporting obligation, right to payment
of money, chattel paper or instrument that such Collateral has been assigned to
RZB hereunder, and that any payments due or to become due in respect of such
Collateral are to be made directly to RZB or its designee.
    k.  
Obligor will, promptly upon request, provide to RZB all information and evidence
it may reasonably request concerning the Collateral, and in particular the
accounts, to enable RZB to enforce the provisions of this Agreement.

4. General Authority. Obligor hereby irrevocably appoints RZB its true and
lawful attorney, with full power of substitution, in the name of Obligor, RZB,
or otherwise, for the sole use and benefit of RZB, but at Obligor’s expense, to
the extent permitted by law to exercise, at any time and from time to time while
an Event of Default (as hereinafter defined) exists, all or any of the following
powers with respect to all or any of the Collateral:

  a.  
to demand, sue for, collect, receive and give acquittance for any and all monies
due or to become due thereon or by virtue thereof,
    b.  
to settle, compromise, compound, prosecute or defend any action or proceeding
with respect thereto,
    c.  
to take any action or do any thing which Obligor is required to do hereunder,

 

- 4 -



--------------------------------------------------------------------------------



 



  d.  
to extend the time of payment of any or all thereof and to make any allowance
and other adjustments with reference thereto, and
    e.  
to do all other acts and things necessary and advisable in the sole discretion
of RZB to carry out and enforce this Agreement.

5. Events of Default. Without limiting the right of RZB to demand payment of any
or all of the Obligations at any time in its sole discretion, it shall be an
Event of Default if any of the following events shall occur: (i) default in
payment of any of the Obligations when due, whether on demand or otherwise; or
(ii) the occurrence of any “Event of Default” or “default” as defined or
specified in any agreement, instrument or document evidencing or providing for
the Obligations or any guaranty thereof.
6. Remedies upon Event of Default Rights. Upon the occurrence of an Event of
Default and at any time or from time to time thereafter:

  a.  
RZB may declare, by notice to Obligor, any and all of the Obligations
immediately due and payable, without any other presentment, demand, protest or
notice of any kind, anything in any other agreement to the contrary
notwithstanding, and in the case of any bankruptcy, insolvency or similar
proceeding relating to Obligor or its property, all of the Obligations shall
automatically become due and payable (provided, however, that the foregoing
shall not be deemed to limit or impair in any way whatsoever the absolute right
of RZB to demand payment of the Obligations at any time in its sole discretion,
to the extent the agreements and instruments pertaining to such Obligations
provide for such demand);
    b.  
RZB shall have no obligation to make further loans, extensions of credit or
other financial accommodations to or on behalf of Obligor, anything in any other
agreement to the contrary notwithstanding (provided, however, that the foregoing
shall not be deemed to limit or impair in any way whatsoever the sole and
absolute discretion of RZB to make or refrain from making such loans, extensions
of credit or financial accommodations to the extent the agreements and
instruments pertaining thereto provide for such discretion);
    c.  
RZB may exercise all other rights to which it is entitled hereunder or under
applicable law;
    d.  
RZB may exercise all rights of a secured party under the UCC (whether or not in
effect in the jurisdiction where such rights are exercised) and, in addition,
RZB may sell the Collateral or any part thereof at public or private sales, for
cash, upon credit or for future delivery, and at such price or prices as RZB may
deem satisfactory. RZB may be the purchaser of any or all of the Collateral so
sold at any public sale (or, if the Collateral is of a type customarily sold in
a recognized market or is of a type which is the subject of widely distributed
standard price quotations, at any private sale) and thereafter hold the same,
absolutely, free from any right or claim of whatever kind. Obligor will execute
and deliver such documents and take such other action as RZB deems necessary or
advisable in order that any such sales may be made in compliance with law. Upon
any such sales RZB shall have the right to deliver, assign and transfer to the
purchaser thereof the Collateral so sold. Each purchaser at any such sales shall
hold the Collateral so sold to it absolutely, free from any claim or right of
whatever kind, including any equity or right of redemption of Obligor, and to
the extent permitted by law, Obligor hereby specifically waives all rights of
redemption, stay or appraisal which it has or may have under any law now
existing or hereafter adopted. The notice (if any) of such sale required herein
shall (i) in the case of a public sale, state the time and place fixed for such
sale, and (ii) in the case of private sale, state the day after which such sale
may be consummated. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as RZB may fix in the
notice of such sale. Unless the Collateral is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market, RZB
will give Obligor reasonable notice of the time and place of any such public
sale or of the time after which any private sale or any other intended
disposition thereof is to be made, and Obligor agrees that five (5) days prior
notice shall be deemed reasonable notice. At any such sale the Collateral may be
sold in one lot as an entirety or in separate parcels, as RZB may determine. RZB
shall not be obligated to make any such sale pursuant to any such notice. RZB
may without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time

 

- 5 -



--------------------------------------------------------------------------------



 



     
by announcement at the time and place fixed for the sale, and such sale may be
made at any time or place to which the same may be so adjourned. In case of any
sale of all or any part of Collateral on credit or for future delivery, the
Collateral sold may be retained by RZB until the selling price is paid by the
purchaser thereof, but RZB shall not incur any liability in case of the failure
of such purchaser to take up and pay for the Collateral so sold and, in case of
any such failure, such Collateral may again be sold upon like notice. RZB,
instead of exercising the power of sale herein conferred upon it, may proceed by
a suit or suits at law or in equity to foreclose the security interests granted
herein and sell the Collateral, or any portion thereof, under a judgment or
decree of a court or courts of competent jurisdiction.
    e.  
For the purposes of enforcing any and all rights and remedies under this
Agreement, RZB may (i) require Obligor to, and Obligor agrees that it will, at
its expense and upon the request of RZB, forthwith assemble all or any part of
the Collateral as directed by RZB and make it available at a place designated by
RZB which is, in its opinion, reasonably convenient to RZB whether at the
premises of Obligor or otherwise, (ii) to the extent permitted by applicable
law, enter, with or without process of law and without breach of the peace, any
premises where any of the Collateral is or may be located, and without charge or
liability to it, seize and remove such Collateral from such premises, (iii) have
access to and use Obligor’s books and records relating to the Collateral and
(iv) prior to the disposition of the Collateral, store or transfer it without
charge in or by means of any storage or transportation facility owned or leased
by Obligor or any other person, corporation or other entity, process, repair or
recondition it or otherwise prepare it for disposition in any manner and to the
extent RZB deems appropriate and, in connection with such preparation and
disposition, use without charge any trademark, trade name, copyright, patent or
technical process used by Obligor.
    f.  
If the Collateral consists in whole or in part of instruments or other
investment property and RZB elects to sell or otherwise dispose of such
instruments or other investment property, (i) Obligor will, if it controls the
issuer of such instruments or other investment property, or it otherwise has the
right to effect such registration, and if RZB deems such registration to be
desirable, cause such instruments or other investment property to be registered
under the Securities Act of 1933, as amended, and take all other action,
including but not limited to complying with the “blue sky” or securities laws of
the several states and delivering to RZB appropriate quantities of prospectuses,
necessary or appropriate so as to permit the public sale or other disposition
thereof by RZB in such jurisdictions as RZB may select, and indemnify, in the
form then customary, all persons who are underwriters, statutory or otherwise,
of such instruments or other investment property in connection with such sale or
disposition, such indemnity, to the extent applicable to RZB, to be in addition
to that afforded RZB under Section 10(c) hereof, and (ii) RZB may elect not to
exercise its rights under clause (i) and in that event may, if in its judgment
it shall be necessary or desirable so to do, restrict the number of prospective
bidders so as to comply with the provisions of Section 5 of such Securities Act,
and restrict such prospective bidders to persons who will represent and agree
that they are purchasing the instruments or other investment property in
question for their own account for investment and not with a view to the
distribution or release of any thereof and who will further agree that such
instruments or other investment property purchased by them may bear an
appropriate restrictive legend to that effect.

7. Limitation on Duty of RZB in Respect of Collateral. Beyond the safe custody
thereof, RZB shall have no duty as to any Collateral in its possession or
control or in the possession or control of any agent or bailee or as to any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto. RZB shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which it accords its own property, and shall not be liable or responsible for
any loss or damage to any of the Collateral, or for any diminution in value
thereof, by reason of the act or omission of any warehouseman, carrier,
forwarding agency, consignee or other agent or bailee selected by RZB in good
faith.

 

- 6 -



--------------------------------------------------------------------------------



 



8. Application of Proceeds. Upon any demand for payment of any or all of the
Obligations or upon the occurrence and during the continuance of any other Event
of Default, the proceeds of any sale of, or other realization upon, all or any
part of the Collateral shall be applied by RZB in the following order of
priority:

  a.  
to payment of the expenses of such sale or other realization, including
reasonable compensation to (and costs and disbursements of) agents and counsel
for RZB, and all expenses, liabilities and advances incurred or made by RZB in
connection therewith, and any other unreimbursed expenses for which RZB is to be
reimbursed pursuant to the documents or instruments evidencing or governing any
of the Obligations;
    b.  
to the payment of accrued but unpaid interest on the Obligations in accordance
with the provisions of any promissory note, letter of credit reimbursement
agreement or other agreement or instrument evidencing any of the Obligations;
    c.  
to the payment of unpaid principal of the Obligations;
    d.  
to the payment of all other Obligations, until all Obligations shall have been
paid in full; and
    e.  
to payment to Obligor or its successors or assigns, or to whomsoever may be
entitled thereto, or as a court of competent jurisdiction may direct, of any
surplus then remaining from such proceeds.

If, upon the sale, lease or other disposition of the Collateral, the proceeds
thereof are insufficient to pay all amounts to which RZB is legally entitled,
Obligor will remain liable for the deficiency, together with interest thereon at
the rate provided for post-maturity interest in the agreements and instruments
evidencing the Obligations.
9. General Representations, Warranties and Agreements. Obligor hereby
represents, warrants and agrees that:

  a.  
The execution, delivery and performance of this Agreement are within its powers,
corporate or otherwise, have been duly authorized by all required action and do
not and will not contravene any law or any agreement or undertaking to which it
is a party or by which it may in any way be bound or, if Obligor is a
corporation, its certificate of incorporation or by-laws.
    b.  
Each of the representations and warranties contained herein is true and correct
on the date hereof and all other information, including financial statements and
projections, furnished to RZB at any time by or on behalf of Obligor was and
will be complete and correct in all respects to the extent necessary for the
purpose of presenting the subject matter thereof fairly to RZB.

c. The Obligor is the sole owner of each of the accounts and other items of
Collateral referred to in Section 3(i) above and no one has or claims to have
any interest of any kind therein or thereto; each of the debtors and other
obligors named in or obligated under every such account and other items of
Collateral referred to in Section 3(i) above is indebted to the Obligor in the
amount and on the terms indicated in the invoice or other evidence of such
account or such other item of collateral and any schedule of accounts, each
account and other item of collateral referred to in Section 3(i) above is bona
fide and arises out of the completed performance of labor or services or the
sale and delivery or lease of merchandise or both; and none of the accounts or
such other item of collateral is now, nor will at any time in the future become
contingent upon the fulfillment of any contract or conditions whatsoever, nor
subject to any defense, recoupment, offset or counterclaim.
10. Expenses of Obligor’s Duties; RZB’s Rights to Perform on Obligor’s Behalf;
RZB’s Expenses and Indemnification.

  a.  
Obligor’s agreements and duties hereunder shall be performed by it at its sole
cost and expense.

 

- 7 -



--------------------------------------------------------------------------------



 



  b.  
If Obligor shall fail to do any act or thing which it has covenanted to do
hereunder, RZB may (but shall not be obligated to) do the same or cause it to be
done, either in its name or in the name and on behalf of Obligor, and Obligor
hereby irrevocably authorizes RZB so to act.
    c.  
Obligor agrees to reimburse RZB for all costs and expenses, including attorneys’
fees and disbursements, incurred, and to indemnify and hold RZB harmless from
and against all losses suffered, by RZB in connection with (i) RZB’s exercise of
any right or remedy granted to it hereunder, (ii) any claim and the prosecution
or defense thereof arising out of or in any way connected with this Agreement,
and (iii) the collection or enforcement of the Obligations.
    d.  
Amounts payable by Obligor under this Section 10 shall constitute Obligations
which shall be payable on demand.

11. No Waivers of Rights Hereunder; Rights Cumulative.

  a.  
No delay by RZB in exercising any right hereunder, or under any of the other
Obligations, shall operate as a waiver thereof, nor shall any single or partial
exercise of any right preclude other or further exercises thereof or the
exercise of any other right. No waiver or amendment of any provision of this
Agreement or of any of the other agreements, instruments or documents evidencing
the Obligations shall be enforceable against RZB unless it shall be in writing,
be signed by RZB, and expressly refer to the provision affected; any such waiver
shall be limited solely to the specific event waived.
    b.  
All rights granted to RZB hereunder shall be cumulative and shall be
supplementary of and in addition to those granted or available to RZB with
respect to the other Obligations or under applicable law and nothing herein
shall be construed as limiting any such other right.

12. Assignment, Participations.

  a.  
RZB may assign any or all of the Obligations and may transfer therewith any or
all of the Collateral therefor and the transferee shall have the same rights
with respect thereto as had RZB. Upon such transfer, RZB shall be released from
all responsibility for the Collateral so transferred.
    b.  
RZB may from time to time sell or otherwise grant participations in any of the
Obligations and any Collateral for the Obligations. Obligor agrees that each
such holder of a participation may exercise any and all rights of banker’s lien,
set-off and counterclaim with respect to its participation in the Obligations as
fully as though Obligor were directly indebted to such holder in the amount of
such participation.

13. Continuing Agreement; Termination.

  a.  
This Agreement shall be a continuing agreement and shall apply to all present
and future Obligations, notwithstanding that at any particular time all of the
Obligations then outstanding shall have been paid in full.
    b.  
This Agreement shall continue in full force and effect until written notice of
termination shall have been signed by RZB.

14. Governing Law; Jurisdiction; Certain Waivers.

  a.  
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, EXCEPT AS OTHERWISE REQUIRED BY MANDATORY PROVISIONS OF
LAW.

 

- 8 -



--------------------------------------------------------------------------------



 



  b.  
OBLIGOR HEREBY AGREES THAT ANY LEGAL ACTION OR PROCEEDING AGAINST OBLIGOR WITH
RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
IN THE CITY OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK AS RZB MAY ELECT, AND, BY EXECUTION AND DELIVERY HEREOF,
OBLIGOR ACCEPTS AND CONSENTS TO, FOR ITSELF AND IN RESPECT TO ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS AND
AGREES THAT SUCH JURISDICTION SHALL BE EXCLUSIVE, UNLESS WAIVED BY RZB IN
WRITING, WITH RESPECT TO ANY ACTION OR PROCEEDING BROUGHT BY IT AGAINST RZB.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF RZB TO BRING PROCEEDINGS AGAINST OBLIGOR
IN THE COURTS OF ANY OTHER JURISDICTION. OBLIGOR AGREES THAT SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK SHALL APPLY TO
THIS AGREEMENT AND, TO THE MAXIMUM EXTENT PERMITTED BY LAW, WAIVES ANY RIGHT TO
STAY OR TO DISMISS ANY ACTION OR PROCEEDING BROUGHT BEFORE SAID COURTS ON THE
BASIS OF FORUM NON CONVENIENS.
    c.  
Obligor waives personal service of process and consents that service of process
upon it may be made by certified or registered mail, return receipt requested,
directed to Obligor at its address last specified for notices hereunder, and
service so made shall be deemed completed five days after the same shall have
been so mailed.
    d.  
EACH OF RZB AND OBLIGOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF OBLIGOR OR RZB. THIS PROVISION IS A MATERIAL INDUCEMENT FOR RZB’S
EXTENDING CREDIT TO OBLIGOR.

15. Definitions. As used herein:

  a.  
Except as otherwise specifically defined or provided herein, all terms defined
in Article 1 or 9 of the New York Uniform Commercial Code as in effect on the
date of this Agreement (other than the term “Collateral”) are used herein with
the meanings therein given.
    b.  
The following terms shall have the indicated meanings:
       
“Affiliate” of RZB shall mean a corporation that directly or indirectly controls
or is controlled by, or is under common control with, RZB.
       
“Distributions” shall mean cash dividends and other distributions and interest
paid in cash, in each case with respect to all instruments, investment property
and securities constituting part of the Collateral.
       
“Guarantor” shall mean any maker, drawer, acceptor, endorser, guarantor, surety,
accommodation party or other person liable upon or for any of the Obligations.
       
“Permitted Liens” shall mean liens specifically consented to by RZB in writing,
and liens of any other financial institution which is a party to an
intercreditor agreement with RZB in form and substance satisfactory to RZB.

 

- 9 -



--------------------------------------------------------------------------------



 



16. Notices. Any notice or request hereunder may be given to Obligor or to RZB
at their respective addresses set forth below or at such other address as may
hereafter be specified in a notice designated as a notice of change of address
under this Section. Any notice or request hereunder may be given by, in the case
of notices or requests to Obligor, mail, commercial courier service, telex, or
telegram, or by telephone subsequently confirmed by mail, commercial courier
service, return receipt requested, or by and in the case of notices to RZB,
registered mail, telex or telegram, subsequently confirmed by such registered
mail. Notices and requests to Obligor shall, in the case of those by mail,
commercial courier service, telex or telegram, be deemed to have been given when
deposited in the mail, first-class postage prepaid, or delivered to such courier
service, the telegraph office or telex operator, addressed as provided in this
Section, and in the case of those by telephone, when so communicated to Obligor;
notices to RZB shall be deemed to have been given only when actually received by
RZB at its address determined as provided in this Section. Any requirement under
applicable law of reasonable notice by RZB to Obligor of any event shall be met
if notice is given to Obligor in the manner prescribed above at least seven days
before (a) the date of such event or (b) the date after which such event will
occur.
17. General.

  a.  
If this Agreement is executed by two or more Obligors, they shall be jointly and
severally liable hereunder, all provisions hereof regarding the Obligations or
the Collateral shall apply to the Obligations and Collateral of any or all of
them and the termination of this Agreement as to one or more of such Obligors
shall not terminate this Agreement as to any remaining Obligors.
    b.  
This Agreement shall be binding upon the heirs, executors, administrators,
assigns or successors of each of the undersigned Obligors and shall inure to the
benefit of and be enforceable by RZB, its successors, transferees and assigns.

 

- 10 -



--------------------------------------------------------------------------------



 



  c.  
If any provision hereof is invalid and unenforceable in any jurisdiction, then,
to the fullest extent permitted by law, (i) the other provisions hereof shall
remain in full force and effect in such jurisdiction and shall be liberally
construed in favor of RZB in order to carry out the intentions of the parties
hereto as nearly as may be possible, and (ii) the invalidity or unenforceability
of any provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.

Dated: July 26, 2007
REGIONAL ENTERPRISES, INC.

                  By:   /s/ Ian Bothwell       Name:   Ian Bothwell     
Title:   President     

Address:

          410 Water Street   Telephone: 804-458-0926 Hopewell, Virginia 23860  
Telefax: 804-458-7921
 
        Accepted: July 26, 2007    
 
        RZB FINANCE LLC    
 
       
By:
  /s/ Nancy Remini    
 
       
Title:
  Vice President      
By:
  /s/ Pearl Geffers    
Title:
  First Vice President    
 
        Address of RZB:      
 
  RZB Finance LLC   Telephone: 212-845-4113
 
  1133 Avenue of the Americas   Telefax: 212-944-6387
 
  New York, New York 10036    
 
  Attn: Ms. Nancy Remini    

 

- 11 -



--------------------------------------------------------------------------------



 



SCHEDULE A
1. Trade Names or Trade Styles used by Obligor.
None.
2. Obligor’s Chief Executive Office.
410 Water Street
Hopewell, Virginia 23860
3. All Locations of Collateral.

  a.  
410 Water Street
Hopewell, Virginia 23860
    b.  
Tanker Parking
901 Hercules Road
Hopewell, Virginia 23860
    c.  
Tractor Parking at Tidewater Materials
500 Water Street
Hopewell, Virginia 23860
    d.  
Johnson City, TN – certain track and related improvements
    e.  
Smurfit Stone Container Enterprises, Inc.
19 Main Streets
West Point, VA 23181

4. All Locations of Obligor’s Books and Records.
410 Water Street
Hopewell, Virginia 23860

 

- 12 -